NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10429

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00796-SPL

 v.
                                                MEMORANDUM *
ROBERTO CARLOS LOPEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Steven P. Logan, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Roberto Carlos Lopez appeals from the district court’s judgment and

challenges the 84-month sentence imposed following his guilty-plea conviction for

possession of child pornography, in violation of 18 U.S.C. §§ 2252A(a)(5)(B),

(b)(2), and 2256. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez contends that at sentencing, the district court procedurally erred by

referring to 20,000 victims, rather than 20,000 images, and by failing to explain

why it imposed a sentence greater than the sentences imposed in unrelated cases.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and conclude that there is none. The record reflects that the

district court understood that Lopez possessed over 20,000 images and simply

misspoke when it referred to 20,000 victims. Moreover, the district court

adequately explained the sentence. See United States v. Carty, 520 F.3d 984, 992

(9th Cir. 2008) (en banc). It was not required to address each sentencing disparity

alleged by Lopez. See United States v. Treadwell, 593 F.3d 990, 1012 (9th Cir.

2010).

      Lopez also argues that his sentence is substantively unreasonable in light of

the lower sentences recommended by the probation office and by the government,

and in light of the alleged disparity between his sentence and the sentences of

similarly situated defendants. The district court did not abuse its discretion. See

Gall v. United States, 552 U.S. 38, 51 (2007). The district court took account of

disparity concerns and imposed a below-Guidelines sentence that is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.


                                          2                                   16-10429